PER CURIAM.
The appellant, James 0. McNabb, raises two issues. His first issue is without merit as this court has previously held that probation can be imposed consecutively to community control. Skeens v. State, 542 So.2d 436 (Fla. 2d DCA 1989).
For his second issue, the defendant contends, and the state agrees, that the trial court erred by imposing court costs without adequate notice or an opportunity to object as required by Wood v. State, 544 So.2d 1004 (Fla.1989) and Jenkins v. State, 444 So.2d 947 (Fla.1984). Accordingly, we strike the court costs without prejudice to *314the state seeking to have them reimposed after proper notice.
DANAHY, A.C.J., and HALL and PATTERSON, JJ., concur.